Title: To Alexander Hamilton from Oliver Wolcott, Junior, 24 February 1798
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



[Philadelphia] Feby 24. 1798
Dr. Sir

I have recd. a Letter from Mr. Josiah Meigs one of the Professors of Yale College, informing me that he has been offered one half of the establishment of the Daily Advertizer published in your City, which it is proposed should be edited & conducted jointly by Mr. Meigs & Mr. Morten the present Proprietor. To enable Mr. Meigs to accept the proposal it will however be necessary for him to advance by the first of May next, the Sum of Eight Thousand Dollars, which he wishes to obtain on Loan to be repaid in four annual Installments with Interest at seven per Centum per Annum—On condition that the property purchased together with the monies & debts to be recd. shall be pledged to the lenders as security.
As the success of the publication & of course the security of the Lenders will in a great measure depend on the talents & discretion of the Editor, it is important that the character & qualifications of Mr. Meigs should be known, and with this view I address you.
Mr. Meigs & myself were Classmates at Yale College; he is unquestionably a man of talents & was early distinguished as a literary & scientific proficient; as a man of honour he has ever [been] highly esteemed by his acquaintance.
I believe Mr. Meigs to be well qualified to be the Editor of a paper; he has had some experience in this line; a paper conducted by him at New Haven about ten years since was deservedly esteemed one of the best printed at that time; & it certainly contributed considerably to establish in the scene where it circulated the principles & opinions upon which the present Government rests for support.
But candour requires me [to] say that Mr. Meigs has been latterly considered as opposed to the leading measures of the Government; In what degree the report is well founded I cannot say: It is probable that his feelings were irritated during a residence in Bermuda in the years 1793 & 1794, when he was a witness to the violent & unjust conduct of the British Cruizers & may have thought that different measures ought to have been adopted by the Govt. It is my opinion notwithstanding any contrary suggestions that entire reliance may be placed in the good sense & candour of Mr. Meigs that he will not suffer a paper edited under his direction to assume a complexion justly displeasing to the friends of the Government, whose opinion may be different from his own.
I make this communication that you may so far as may be convenient as you shall judge proper obviate any obstacle to the success of his plan, on the score of erroneous political sentiments.
I am Dear Sir with perfect respect, y

O W.
A Hamilton Esq

 